Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 19, 2018

                                      No. 04-17-00329-CR

                                          Brian FAZIO,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5284
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER

           After this court granted two prior extension of time, the State’s brief was due March
14, 2018. The State has now filed a third motion for extension of time, asking for an additional
thirty days in which to file its brief. After review, we GRANT the State’s motion and ORDER
the State to file its brief in this court on or before April 13, 2018. The State is advised that no
further extension of time to file the brief will be granted absent written proof of extraordinary
circumstances.

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court